 1

 2

 3                               UNITED STATES DISTRICT COURT

 4                 EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION

 5   NATHANIEL MCKINNON,                             Case No.: 18-cv-01124-LJO-SAB
     COURTNEY BOHANAN, EDWARD
 6   DRUM, TIMOTHY GACHES, JOSEPH                    Complaint Filed: August 17, 2018
     PEREZ, LUIS R. SOLIS, et al., on behalf
 7   of themselves and all similarly situated        ORDER REQUIRING SUPPLEMENTAL
     individuals,                                    FILING RE STIPULATION TO
 8                                                   CONDITIONALLY CERTIFY COLLECTIVE
                            Plaintiffs,              ACTION UNDER 29 U.S.C. SECTION 216(B)
 9                                                   FOR PURPOSES OF FACILITATING
             v.                                      NOTICE
10
     CITY OF MERCED,
11
                            Defendant.
12

13
             Before the Court for consideration is the City of Merced (“City”) and Plaintiffs Nathaniel
14
     McKinnon et al.’s (“Plaintiffs”) (collectively the “Parties”) stipulation, requesting conditional
15
     certification of this lawsuit as a collective action under the Fair Labor Standards Act (“FLSA”),
16
     29 U.S.C. § 216(b), for purposes of facilitating notice. ECF No. 28.
17
             Collective actions under the FLSA are governed by Section 216(b) of the United States
18
     Code, which provides, in relevant part:
19
             An action to recover the liability prescribed in either of the preceding sentences
20           may be maintained against any employer (including a public agency) in any
             Federal or State court of competent jurisdiction by any one or more employees for
21           and in behalf of himself or themselves and other employees similarly situated. No
             employee shall be a party plaintiff to any such action unless he gives his consent in
22           writing to become such a party and such consent is filed in the court in which such
             action is brought.
23
     Neither the FLSA nor the Ninth Circuit has defined “similarly situated,” within the context of the
24
     FLSA.
25
             District courts in the Ninth Circuit employ a two-step approach to collective actions. E.g.,
26
     Saravia v. Dynamex, Inc., 310 F.R.D. 412, 422 (N.D. Cal. 2015); Kress v.
27
     PricewaterhouseCoopers, LLP, 263 F.R.D. 623, 627 (E.D. Cal. 2009); Leuthold v. Destination
28
     America, Inc., 224 F.R.D. 462, 466-67 (N.D. Cal. 2004). As the district court in Saravia
30
                                                       1
31
 1   explained:

 2          In the first step of this approach, the issue is whether the putative collective should
            be given notice of the action. This determination “is usually made under a fairly
 3          lenient standard and typically results in conditional class certification.” [Leuthold,
            224 F.R.D. at 466-67]. The second stage occurs when discovery is complete and
 4          the case is ready to be tried. The party opposing collective certification may then
            move for decertification. [¶] . . . [I]n the first stage . . . . district courts simply
 5          evaluate whether there is “some factual basis beyond the mere averments in their
            complaint for the class allegations.” Adams v. Inter-Con Sec. Sys., Inc., 242 F.R.D.
 6          530, 536 (N.D. Cal. 2007)[ ].
 7   310 F.R.D. at 422. In determining whether plaintiffs have met this standard, courts need not

 8   consider evidence provided by defendants. Kress, 263 F.R.D. at 628.

 9          Here, no party has submitted any evidence in connection with this stipulation. Although
10   Defendant does not object to conditional certification, this does not absolve the Court of its

11   responsibility to examine the factual record. See, e.g., Leverett v. Primestar Painting, Inc., No.

12   18-10238, 2018 WL 3013660, at *2 (E.D. Mich. June 14, 2018) (evaluating whether potential

13   opt-in plaintiffs are similarly situated by examining record to determine whether “plaintiff has

14   made the required modest factual showing,” even where parties stipulated to conditional

15   certification). Therefore, the record must be supplemented with some factual showing, beyond the

16   mere allegations in the Complaint, to justify conditional certification.

17                                     CONCLUSION AND ORDER

18          For the reasons set forth above:

19                  (1) On or before June 14, 2019, Plaintiff shall supplement the record with
20                      evidence to support conditional certification, or, alternatively, shall file a

21                      document indicating it does not intend to supplement the record; and

22                  (2) The Court will hold the stipulation in abeyance until the June 14, 2019

23                      deadline expires.

24
     IT IS SO ORDERED.
25

26      Dated:     May 30, 2019                              /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
27

28

30
                                                       2
31
